DETAILED ACTION
	This is the final office action for application 17/067,766, filed 10/12/2020, which claims priority to Korean applications KR10-2020-0032026, filed 3/16/2020, and KR10-2019-0137907, filed 10/31/2019.
	Claims 1-38 are pending in the application. Claims 1-25 are considered herein.
	In light of the claim amendments filed 1/24/2022, the objections to Claims 4 and 7 are withdrawn, the rejections under 35 U.S.C. 112(b) are amended, the rejections under 35 U.S.C. 112(d) are withdrawn, and the prior art rejections are withdrawn.
	New grounds of rejection under 35 U.S.C. 103 and 35 U.S.C. 112(a) are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 1 has been amended to recite “broadly irradiating a laser beam onto the chalcogenide absorber layer of the see-through patterned sections and only the Mo layer of other sections.” This amendment is considered to introduce new matter into the claims, because the instant specification neither provides literal support for this limitation, nor provides support for the full range of the limitation. The instant specification does not provide support for “broadly irradiating a laser beam…onto the Mo layer of other sections,” because “other sections” can encompass any portion of the Mo layer within the device.
Claim 7 has been amended to recite “wherein the diameter of the laser beam is such that the laser beam covers two or more see-through patterns.” This amendment is considered to introduce new matter into the claims, because the instant specification neither provides literal support for this limitation, nor provides support for the full range of the limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 22-23 recite “the transparent oxide electrode layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, because Claim 18 (on which Claims 19 and 22-23 depend) recites “a first transparent oxide electrode layer on the Mo layer,” not a “transparent oxide electrode layer.”
The Examiner recommends amending Claims 19 and 22-23 to recite “the first transparent oxide electrode layer.”
Claim 21 recites “the transparent oxide electrode layer” in lines 1-2. There is insufficient antecedent basis for this limitation, because it is unclear whether “the transparent oxide electrode layer” of Claim 21 refers to “the first transparent oxide electrode layer” of Claim 18 or “the second transparent oxide electrode layer” of Claim 20. 
The Examiner recommends amending Claim 21 to recite “the second transparent oxide electrode layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-3, 5-9, 11-13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al. (U.S. Patent Application Publication 2018/0108795 A1), in view of Fujioka, et al. (U.S. Patent Application Publication 2006/0196536 A1).
In reference to Claim 1, Jeong teaches a method of fabricating a see-through thin film solar cell (Fig. 5, paragraphs [0111]-[0121], with the final cell shown in Fig. 3, with additional details given in paragraphs [0079]-[0109]).
	The method of Jeong comprises a step of providing a transparent substrate 10 comprising a molybdenum layer 35 on a first surface 10a (Fig. 5A, paragraph [0103]).
	The method of Jeong comprises a step of forming see-through patterns by selectively removing at least parts of the Mo layer 35 (Fig. 5B, paragraphs [0114]-[0115]).
	The method of Jeong comprises a step of sequentially depositing a chalcogenide absorber layer 40, a buffer layer 50, and a transparent electrode layer 70 on the substrate and on the Mo layer comprising the see-through patterns (Fig. 5C, paragraph [0118]).
	The method of Jeong does not comprise “forming a see through array according to a shape of the see-through patterned Mo layer by removing the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterned sections by broadly irradiating a laser beam onto the chalcogenide absorber layer of the see-though patterned sections and only the Mo layer of other sections, the irradiation occurring at a second surface of the substrate opposite to the first surface.”
	However, he does teach that the method of his invention comprises a step of removing the chalcogenide absorber layer 40, the buffer layer 50, and the transparent electrode layer 70 deposited on the patterned sections (i.e. deposited on the patterned Mo layer 35) (Fig. 5D, paragraphs [0118]-[0120]).
	Jeong further teaches that the laser used in the step of patterning the Mo electrode to form the

	To solve the same problem of providing a laser scribing method to produce monolithic solar cell arrays with transparent regions, Fujioka teaches a patterning method in which a laser with a wavelength of 1064 nm is used to pattern a rear electrode of a solar cell on a transparent substrate (as in Jeong, Fujioka, Fig. 4B, paragraph [0040]), then a photovoltaic region 3 and top electrode 4 are deposited on the patterned bottom electrode layer (as in Jeong, Fujioka, Fig. 4C, paragraph [0041]), then a laser with a wavelength of 532 nm is irradiated from the bottom side of the transparent substrate to pattern the photovoltaic layer and the top electrode layer in the regions of the patterned rear electrode, as well as other regions of the device, to form trenches 8a, 8b, and 7 (Fig. 4D, paragraph [0042]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention to remove portions of the absorber layer, the buffer layer, and the transparent electrode layer (corresponding to the step shown in Jeong, Fig. 5D) in the manner shown by Fujioka in his Fig. 4D, to form trenches 8a, 8b, and 7, as taught by Fujioka, because (1) both are methods to create transparent regions in a monolithic photovoltaic device, and (2) both use a laser having the same wavelength (i.e. 532 nm) to remove the photovoltaic layer and top electrode from the device to create the transparent regions.
	Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in performing the patterning the device of Jeong using the step shown in Fig. 4D of Fujioka. 
	Patterning the device of Jeong using the process shown in Fig. 4D of Fujioka teaches the limitations of Claim 1, wherein the method further comprises forming a see through array according to a shape of the see-through patterned Mo layer by removing the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterned sections by broadly irradiating a laser beam onto the chalcogenide absorber layer of the see-though patterned sections (corresponding to the formation of trench 8a in Fig. 4D of Fujioka) and onto the Mo layer of other sections 
In reference to Claim 2, Jeong teaches that the forming of the see-through patterns comprises selectively removing parts of the Mo layer 35 through laser etching (Fig. 5B, paragraphs [0114]-[0115]). This process is “selective,” because it removes only portions of layer 35 (Fig. 5B, paragraphs [0114]-[0115]).
Jeong teaches that the laser etching uses a laser beam having a wavelength band transmittable through the substrate and absorbable into the Mo layer (paragraph [0086]).
In reference to Claim 3, Fujioka teaches that the laser beam for the forming of the see-through array has a wavelength band transmittable through the substrate and absorbable into the absorber layer (Fujioka, Fig. 4D). Both Fujioka and Jeong use lasers having the same wavelength for this patterning step (i.e. 532 nm, as described in the rejection of Claim 1 above).
Jeong teaches that, within the laser etching processes of his invention, laser removal processes involve use of a laser with a wavelength that is not absorbed by the substrate, but is absorbed by the material to be removed by the laser etching process (paragraph [0086]).
Therefore, modified Jeong teaches that the laser beam for the forming of the see-through array has a wavelength band transmittable through the substrate and absorbable into the chalcogenide absorber layer. 
In reference to Claim 5, modified Jeong teaches that an intensity of the laser beam used to form the see-through array is greater than a threshold energy required to simultaneously pattern the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer deposited on the see-through patterns.
As described in the rejection of Claim 1 above, Fujioka teaches that the wavelength of the laser used to pattern the see-through array is 532 nm.
Jeong explicitly recognizes that a laser of this wavelength will simultaneously pattern the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer (paragraph [0092]). 
In reference to Claim 6, modified Jeong teaches that the forming of the see-through array comprises forming the see-through array by having the laser beam incident on a second surface of the 
Specifically, Fig. 4D of Fujioka teaches that the formation of the see-through patterns comprises scanning the laser beam over a region around the see-through patterns to form trench 8b.
Alternatively, Fig. 4D of Fujioka teaches that the the laser is scanned over a whole region of the substrate, because “a whole region of the substrate” is construed as the portion of the substrate in which scribe line 8a is formed.
In reference to Claim 7, Fig. 1 of Fujioka teaches that the solar cell of his invention comprises a plurality of see-through arrays (formed by trenches 8a/8b/7, which are present in the final device of the combination). 
Therefore, the method of modified Jeong comprises forming a plurality of see-through arrays.
Modified Jeong teaches that forming the plurality of see-through arrays comprises a step of irradiating the laser beam once onto a whole region of the substrate. 
Specifically, Fig. 4D of Fujioka teaches the laser is irradiated once over a whole region of the substrate, because “a whole region of the substrate” is construed as the portion of the substrate in which scribe line 8a is formed.
In reference to Claim 8, modified Jeong teaches that the see-through array of his invention comprises patterns of lines (Jeong, paragraphs [0112] and [0120], and Fujioka, paragraph [0042]).
In reference to Claim 9, Jeong teaches that the width of the lines formed in step P2 (which is part of the “see through array”) is 10-200 microns (paragraph [0110]).
This disclosure teaches the limitations of Claim 9, wherein a width of the lines is equal to or less than 200 micrometers and greater than 0 micrometers. 
In reference to Claim 10, Jeong teaches that the width of the lines formed in step P2 (which is part of the “see through array”) is 10-200 microns (paragraph [0110]).
 	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
	In the instant case, the claimed range of “equal to or less than 100 micrometers and greater than 0 micrometers” overlaps with the taught range of 10-200 microns.
In reference to Claim 11, Jeong teaches that the see-through patterns are formed simultaneously with P1 scribing patterns for dividing the Mo layer into strips (Fig. 5B, paragraph [0114]).
In reference to Claim 12, Jeong teaches that the method of his invention further comprises forming P2 scribing patterns for dividing the chalcogenide absorber layer and the buffer layer into strips in an offset manner with respect to the P1 scribing patterns, by removing at least parts of the chalcogenide absorber layer and the buffer layer after the buffer layer is deposited (Fig. 5C, paragraph [0116]).
In reference to Claim 13, modified Jeong teaches that the method of his invention further comprises forming P3 scribing patterns for dividing the transparent electrode layer into strips in an offset manner with respect to the P2 scribing patterns, by removing at least parts of the transparent electrode layer after the transparent electrode layer is deposited.
These “P3” scribing patterns correspond to the formation of trenches 8b in Fujioka, Fig. 4D (paragraph [0042]). 
In reference to Claim 14, modified Jeong as applied to Claim 1 further teaches that the see-through array (i.e. a portion of the see-through regions of the device) is formed in a direction perpendicular to the P1, P2, and P3 scribing patterns.
Specifically, Fujioka teaches that the formation of the transparent arrays comprises the formation of trenches 7 that are perpendicular to the P1 (8a of Fujioka), P2 (P2 of Jeong, Fig. 5C of Jeong), and P3 (8b of Fujioka) scribing lines (Fujioka, Fig. 1, paragraph [0042]).
The formation of these perpendicular trenches 7 teaches the limitations of Claim 14.
In reference to Claim 15, Fig. 5E teaches that the see-through array is connected from an end to another end of a module, because the array is disposed on a single substrate 10, and is therefore connected by the substrate.
Similarly, the array is formed in a band shape having a certain width (i.e. the width of the substrate 10).
In reference to Claim 16, Jeong does not teach that the buffer layer of Fig. 5 is necessarily one of the materials of Claim 16.
However, he teaches that one of several materials suitable for use as the buffer layer of the device of his invention includes CdS (Fig. 6, paragraph [0126]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the buffer layer of the device of Jeong from CdS, because Jeong teaches that this is one of several materials suitable for use as the buffer of the devices of his invention.
Forming the buffer layer of the device of Jeong from CdS teaches the limitations of Claim 16, wherein the buffer layer comprises CdS.
In reference to Claim 17, Jeong does not teach that the transparent electrode layer 70 is necessarily any of the materials recited in Claim 17.
However, he teaches that one of several materials suitable for use as the transparent electrode layer 70 is aluminum-doped zinc oxide (AZO) (Fig. 6, paragraph [0126]).
 Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the transparent electrode layer 70 from aluminum-doped zinc oxide (AZO), because Jeong teaches that this is a suitable material for this layer.
Forming the transparent electrode layer 70 from aluminum-doped zinc oxide (AZO) teaches the limitations of Claim 17, wherein the transparent electrode layer comprises aluminum-doped zinc oxide (AZO).
In reference to Claims 18-19, Jeong does not teach that the method of his invention necessarily comprises a step of depositing a transparent oxide electrode layer on the Mo layer.
However, he teaches that one of several suitable configurations of the method of forming the rear electrode layer of the device of his invention comprises depositing an ohmic contact layer 36 on the Mo layer 35, to provide the benefit of facilitating injection of holes into the light absorption layer 40 (paragraph [0106]). 

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have deposited a layer of ITO or FTO on the Mo layer 35, because Jeong teaches that this process provides the benefit of facilitating injection of holes into the light absorption layer 40 (paragraph [0106]).
Depositing a layer 36 of ITO or FTO on the Mo layer 35 teaches the limitations of Claim 18, wherein the method further comprises a step of depositing a first transparent oxide electrode layer on the Mo layer.
Depositing a layer 36 of ITO or FTO on the Mo layer 35 teaches the limitations of Claim 19, wherein the (first) transparent oxide electrode layer comprises ITO or fluorine-doped tin oxide (FTO).
In reference to Claim 20, Jeong teaches that the method of his invention further comprises depositing a second transparent oxide electrode layer 30 between the substrate 10 and the Mo layer 35 (Fig. 5A, paragraph [0094]).
In reference to Claim 22, Figs. 4-5 of Jeong teach that the transparent oxide electrode layer 36 comprises contact holes, because Figs. 4-5 teach that the transparent oxide electrode layer 36 is disposed on the top surface of layer 35, and Figs. 4-5 further teach that the rear electrode layers 30/35/36 have contact holes (i.e. openings).
	In reference to Claim 23, Jeong teaches that the transparent oxide electrode layer (which is referred to as the “ohmic contact layer” of Jeong) has a thickness of 1-50 nm (paragraph [0042]).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
	In the instant case, the claimed range of “0.1 nanometers to 5 nanometers” overlaps with the taught range of 1-50 nm.
 	In reference to Claim 24, Jeong teaches that the method of his invention further comprises depositing a transparent oxide electrode layer 30 between the substrate 10 and the Mo layer 35 (Fig. 5A, paragraph [0094]).
In reference to Claims 21 or 25, Jeong does not teach that the transparent oxide electrode layer 30 necessarily comprises any of the materials recited in Claim 25.
	However, he teaches that some of several materials suitable for use as the transparent oxide electrode layer 30 include ITO or FTO (paragraph [0095]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the transparent oxide electrode layer 30 from ITO or FTO, because Jeong teaches that these are suitable materials for this layer (paragraph [0095]).
Forming the transparent oxide electrode layer 30 from ITO or FTO teaches the limitations of Claims 21 or 25, wherein the transparent oxide electrode layer comprises ITO or FTO.
As described in the rejection of Claim 21 above, it is unclear to which oxide electrode layer is referred in Claim 21. The above rejection is presented in case the oxide electrode corresponds to layer 30 of Jeong.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, et al. (U.S. Patent Application Publication 2018/0108795 A1) in view of Fujioka, et al. (U.S. Patent Application Publication 2006/0196536 A1), as applied to Claim 1, and further in view of Heiss, et al. (WO2019/062739 A1, with reference made to patent family document U.S. Patent Application Publication 2020/0279962 A1).
In reference to Claim 4, modified Jeong does not teach that an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer.
Instead, Fujioka, which teaches a patterning step of the see-through array, teaches that the laser irradiation step of his Fig. 4D simultaneously patterns each of the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer (Fujioka, Fig. 4D, paragraph [0042]).

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the laser scribing process to form the see-through array of modified Jeong by using a laser scribing process that does not remove the transparent top electrode, because Heiss teaches that this is a suitable method for forming an optically transparent region in a chalcogenide solar cell.
Performing the laser scribing process to form the see-through array of modified Jeong by using a laser scribing process that does not remove the transparent top electrode, per the teachings of Heiss, teaches the limitations of Claim 4, wherein an intensity of the laser beam used to form the see-through array is less than threshold energy for simultaneously patterning the Mo layer, the chalcogenide absorber layer, the buffer layer, and the transparent electrode layer, because this patterning would retain the top electrode layer of the device.
Alternatively, Heiss teaches a process in which the optically transparent regions of the solar cell of his invention are surrounded by a region in which all solar cell layers other than the Mo rear electrode are removed, forming “edge regions” (Figs. 3-4, paragraph [0090]). Heiss teaches that these “edge regions” provide the benefit of preventing short-circuits within the device (paragraph [0090]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have performed the laser scribing process of Heiss that results in the “edge regions” surrounding the transparent regions of the device of his invention, to provide the taught benefit of preventing short circuits within the device.
 Performing the laser scribing process to form the see-through array of modified Jeong by using a laser scribing process to produce “edge regions” around the optically transparent regions of the device of modified Jeong, in which all layers except the Mo rear electrode are removed, per the teachings of Heiss, teaches the limitations of Claim 4, wherein an intensity of the laser beam .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721